Citation Nr: 1219477	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  10-41 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran failed to report for a Board hearing scheduled in April 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is claiming that he injured his back during basic training when he sat down on a tree root.  He indicated that he sought treatment and underwent surgery at that time.  Unfortunately, the Veteran's service treatment records are missing and presumed destroyed in a fire which occurred at the National Personnel Records Center in 1973 as evidenced by a December 2009 Memorandum to the File.  Upon review of the record, however, it appears that the Veteran may be describing surgery for a pilonidal cyst.  In this regard, in an original claim filed in 1978 he reported having a pilonidal cyst lanced in service.  In a 1979 claim, he again reported being treated for a cyst, in December 1955, at Fort Jackson, South Carolina but also suggested treatment occurred in December 1955 and 1956-1957 at Fort Richardson, Alaska.  

In a statement which was received in August 2011, the Veteran wrote that he received treatment during active duty for his back at a medical facility in Fort Jackson and also at a medical facility in Fort Richardson.  Attempts have been made to obtain medical records for the Veteran from Fort Jackson.  In November 2009 VA was informed that no records were located at Fort Jackson for the Veteran.  Significantly, no attempts have been made to determine if there are any medical records for the Veteran located at the medical facility in Fort Richardson, Alaska.  Attempts must be made to obtain this evidence to the extent possible.  

The Veteran must be informed of the attempts made to obtain the evidence from Fort Jackson and from Fort Richardson.  A December 2009 letter sent by VA to the Veteran merely reports that attempts were made to obtain evidence from the National Personnel Records Center.  The Veteran has not been informed specifically of the unsuccessful attempt to obtain the records from Fort Jackson.  He must be provided notification as set out under the Veterans Claims Assistance Act of 2000 (VCAA).  Pursuant to 38 U.S.C.A. § 5103A(b)(2), whenever the Secretary, after making such reasonable efforts (as described in the section), is unable to obtain all of the relevant records sought, the Secretary shall notify the claimant that the Secretary is unable to obtain records with respect to the claim.  This provision of the VCAA is codified at 38 C.F.R. § 3.159(e) as the duty to notify a claimant of the inability to obtain records.   

As provided by 38 C.F.R. § 3.159(e)(1), if VA makes reasonable efforts to obtain relevant non-Federal records, but is unable to obtain them, or after continued efforts to obtain Federal records concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA is required to provide the claimant with oral or written notice of that fact.  A record of any oral notice conveyed to the claimant must be made.  For non-Federal records requests, VA may provide the notice at the same time it makes its final attempt to obtain the relevant records.  In either case, the notice must contain the following information: 

(i) The identity of the records VA was unable to obtain; 

(ii) An explanation of the efforts VA made to obtain the records; 

(iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and 

(iv) A notice that the claimant is ultimately responsible for providing the evidence. 

VA must either obtain the outstanding service treatment records or must ensure that the records were requested and that attempts to obtain them would be fruitless.  If the records cannot be obtained, VA must provide the Veteran with the requisite notification set out above.  

Review of the record reveals x-rays in 2010 showing a chronic appearing T12 deformity, multilevel degenerative changes and disc space narrowing at L4 L5, scoliosis, transitional vertebra with lumbarization involving S1.  The assessment was lumbar spondylosis.  Thus, a current disability is shown.  

Private treatment records from 1978 note a history of motor vehicle accidents, resulting in a fracture of the left forearm requiring graft from the left rib.  It was also noted that his right leg was "off" due to old healed fracture.  The Veteran's wife wrote a letter indicating that he had been hit by a car with a compound fracture of the leg.  Records from the Social Security Administration reflect that in November 1994 he fell while painting and fractured multiple ribs.  It was noted that lower back pain developed in January 1995.  X-ray of the lumbar spine in January 1995 showed minimal hypertrophic degenerative changes of the vertebral bodies, mild diffuse osteoporosis, and disc spaces that were maintained.

In light of the missing service treatment records and the possibility that the Veteran may have injured his back "sitting on a tree root" and/or undergone surgical treatment for a pilonidal cyst during service, the Board finds that a VA examination would be helpful in adjudicating this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for a back disorder since his discharge from active duty.  After securing any necessary releases, request those records which have not already been associated with the claims file.  If any requested records are not available, the Veteran should be notified of such.

2.  Obtain relevant VA treatment records pertaining to the Veteran's back dating since July 2011 from the Columbia, South Carolina VA medical center. 

3.  Request, through official sources, any clinical and hospital records for treatment and/or surgery for his back which was reportedly rendered at a health care facility in Fort Richardson, Alaska.  If additional information is required from the Veteran before a request for the records can be made, the Veteran should be asked to provide the requisite information. 

If no records are available, inform the Veteran of the following: (a) the specific records the RO is unable to obtain as set out above; (b) the efforts that the RO made to obtain those records; (c) any further action to be taken by the RO with respect to the claims; and for non-VA records (d) that the Veteran is ultimately responsible for providing the evidence.  

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA spine examination, to determine the current nature of his back disability and to obtain an opinion as to whether such is possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the claim.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current back disorder is related to the claimed back injury from "sitting on a tree root" in service or the possible pilonidal cyst lancing/surgery that may have occurred in service.  In rendering the opinion, the examiner should address the significance of post-service injuries reported as being hit by a car with a compound leg fracture and a fall in November 1994 resulting in fractured ribs with back pain noted as beginning in January 1995, as well as the January 1995 x-ray showing minimal degenerative changes and mild diffuse osteoporosis.  The medical basis for the conclusions reached should be provided.  

5.  Thereafter, readjudicate the claim of entitlement to service connection for a back disorder.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to the Board for further appellate review, if in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



